AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                    FILED
                                                                                                                        NOV 1 6 2018
                                       UNITED STATES DISTRICT Co
                                            SOUTHERN DISTRICT OF CALIFORNIA                                      CLERK, U.S li 1STRICT COURT
                                                                                                               SOUT R . ISTR:CT OF CALIFORNIA
               UNITED STATES OF AMERICA                                      JUDGMENT IN A CRfl~~h-c::~4ii;;E--                        DEPUTY
                                  v.                                         (For Offenses Committed On or After November I, 1987)
               JORGE LUIS PEREZ-MEZA (1)
                                                                                 Case Number:        18CR3648-BAS

                                                                             JENNIFER COON
                                                                             Defendant's Attorney
REGISTRATION NO.                  76939298
D -
THE DEFENDANT:
D pleaded guilty to count(s)
IZI was found guilty on count(s)
    after a plea of not guilty
                                             ONE (1) OF THE INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                Count
      18: 111 - Assault On A Federal Officer (Felony)                                                      1



     The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
IZI Count(s)         TWO (2)                                        is             dismissed on the motion of the United States.

IZI    Assessment: $100.00 REMITTED.


       JVTA Assessment*: $
D      -
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI    No fine                  D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                             H       CYNTHIA BASHANT
                                                                             UNITED STATES DISTRICT JUDGE




                                                                                                                           18CR3648-BAS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                JORGE LUIS PEREZ-MEZA (1)                                                Judgment - Page 2 of2
CASE NUMBER:              18CR3648-BAS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on


at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR3648-BAS
